*745ORDER
PER CURIAM.
Faye Combs (Combs) appeals the Judgment of the Circuit Court of the City of St. Louis (Court), the Honorable Donald L. McMullin presiding. Combs filed an action against Kaid Friedel (Friedel) for damages for personal injuries. The case was submitted to the jury on premises liability, and the jury found in favor of Friedel.
On appeal, Combs argues that the Court erred when it refused to instruction the jury on res ipsa loquitur; denied her motions for leave to amend; and admitted comparative fault evidence. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The Judgment is affirmed pursuant to Rule 84.16(b).